Citation Nr: 0202684	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland, which continued a 10 percent disability 
evaluation for the veteran's left ear hearing loss.  
Jurisdiction over the claims folder was subsequently 
transferred to the Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.


REMAND

The Board notes that the veteran was scheduled for a Board 
hearing at the RO&IC in November 2001, but properly notified 
VA prior to the hearing date of his inability to attend the 
hearing because he was also scheduled for surgery during the 
same time frame.  He has since requested that he be scheduled 
for a hearing before a Decision Review Officer at the RO&IC.  
The Board has granted his motion, finding that good cause 
existed for the cancellation of the November 2001.  
Accordingly, this case is REMANDED to the RO&IC for the 
following:

The veteran should be afforded a 
hearing before a Decision Review 
Officer, who should then undertake 
any indicated development and 
readjudicate the veteran's claim.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO&IC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




